This appeal was dismissed at a former day of this court on account of the record failing to show that appellant had been sentenced and since said time, the record has been perfected and will not be considered.
The appellant was indicted and convicted in the district court of Dawson county of having a still in his possession for the purpose of manufacturing intoxicating liquor and his punishment assessed at one years confinement in the penitentiary.
Upon inspection of the record, we find that the statement of facts filed herein is made up in question and answer form. Article 846, C. C. P., requires the statement of facts to be made up in narrative form and prohibits same to be prepared in question and answer form as in this instance. There are many authorities in this State construing this statute, holding that this court is not authorized to consider a statement of facts so prepared. Branch's Ann. P. C. Sec. 601, and the authorities therein cited. Jacobs v. State, 92 Tex.Crim. Rep.,253 S.W. 242; Jones v. State, 262 S.W. 500, and many other authorities we might cite sustaining the same proposition.
The appellant in this case urges by his bills of exception and special charges complaint against the action of the court in trying this case, but, without a proper statement of facts, we have to presume that the court committed no error in such matters as are therein complained of. The indictment, court's charge, verdict of jury and *Page 486 
judgment being regular, we are of the opinion that the record as presented fails to show any error committed by the trial court, and this judgment should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.